FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, received 10/29/2021, has been entered. 
Claims 1-7, 9-12, 14-17 and 21-25 are presented for examination. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the conductive wire bonds that connect the transmission line structure to pads on the first integrated circuit and the second integrated circuit from where the center transmission line exits the integrated circuit package” as now recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original Application does not have support for the limitation “conductive wire bonds that connect the transmission line structure to pads on the first integrated circuit and the second integrated circuit from where the center transmission line exits the integrated circuit package” as now recited in claim 15.  Claims 16-17 are rejected for failing to comply with the written description requirement because of their dependence on claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the integrated circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherrer et al. (US Pub. No. 2008/0246562 A1), hereafter referred to as Sherrer, in view of Budka (US Pub. No. 2001/0048155 A1).

As to claim 15, Sherrer discloses an IC package (figs 3A-3B, [0024], hermetic package comprising the transmission line microstructure), comprising:
a transmission line structure (fig 3A, 10) running from a surface mountable device ([0027]) including a center transmission line (10) adjacent to one or multiple ground planes (16 and 24) and sealed from exposure to air ([0025]);

a first dielectric post (42) that supports the center transmission line (10) where the center transmission line enters the IC package (2) from the surface mountable device by means of conductive bonds (39). 
Sherrer does not disclose wherein the transmission line structure runs from a first IC to a second IC or a second dielectric post.
Nonetheless, Budka discloses an interconnect structure running from a first IC to a second IC (fig 1-3, IC 102, IC 106 and interconnect 104). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the transmission line structure of Sherrer to interconnect the two IC devices of Budka since this will allow for a low loss high speed interconnection.  
The embodiment of figure 3 of Sherrer does not explicitly disclose that the conductive bonds are wire bonds, however, Sherrer describes another embodiment with wire bonds when the transition structure is formed on the same axis as that of the microwave connector (fig 7, wire bonds between elements 10 and 28; [0064]). 
. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherrer in view of Budka, and further in view of Chee et al. (US Patent No. 7,294,904 B1), hereafter referred to as Chee.

As to claim 16, Sherrer in view of Budka discloses the IC package of claim 15 (paragraphs above).
Sherrer in view of Budka does not disclose wherein the center transmission line of the transmission line structure is encapsulated in dielectric material. 
Nonetheless, Chee discloses wherein the center transmission line of the transmission line structure is encapsulated in dielectric material (col. 2, lines 10-23). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to encapsulate the transmission . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherrer in view of Budka, and further in view of Carter et al. (US Pub. No. 2002/0106835 A1), hereafter referred to as Carter.

As to claim 17, Sherrer in view of Budka discloses the IC package of claim 15 (paragraphs above).
Sherrer in view of Budka do not disclose a dielectric wall through which the center transmission line passes, which seals the IC from exposure to air and which supports the center transmission line between the post and the dielectric post.  
Nonetheless, Carter discloses a dielectric wall (fig 3a, wall 56; [0040]) through which a transmission line passes (58), which seals an IC from exposure to air and which supports the transmission line in a middle region (fig 3a and [0040]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the dielectric wall structure as taught by Carter around the transmission line structure of .  

Allowable Subject Matter
Claims 1-7, 9-12, 14 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claims 1 or 21.  Specifically, none of the prior art of record teaches or suggests wherein the dielectric post provides compensating capacitance for inductance of the conductive bonds connecting the transmission line structure to the IC, as recited in claim 1; or wherein the post and the dielectric post provide a necking of the transmission line structure to provide compensation for capacitance and inductance resulting from connecting the PCB and the IC to the IC package, respectively, as recited in claim 21.  Dependent claims 2-7, 9-12, 14 and 22-25 are allowable because of their dependence on an allowable independent claim.  

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.

Applicant argued that it is improper for the Office Action to point to transmission line structure 10 to include the center transmission line since the center line is presumably of the transmission line.  
Examiner disagrees because claim 15 recites “a transmission line structure… including a center transmission line between adjacent ground planes and sealed from exposure to air”.  As such, the claim recites that the transmission line structure does in fact include a center transmission line and even though the transmission line structure may include elements such as dielectric layers, these elements are not recited in the claim and therefore the transmission line structure being the center transmission line is described by Sherrer is proper.  

Applicant argued that, in Sherrer, there is no disclosure of conductive wire bonds, let alone conductive wire bonds that connect the transmission line structure to pads on the first integrated circuit. 
Examiner disagrees because it is incorrect to state that Sherrer does not disclose conductive wire bonds.  Sherrer does disclose in figure 7 and described in [0064] that a wire bond interface may instead be used to electrically interconnect line conductor 10 and center connector 28.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/10/2021